Citation Nr: 0020595	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as being proximately due to or the result of 
service connected disability.

2.  Entitlement to service connection for a left knee 
disability as being proximately due to or the result of 
service connected disability.

3.  Entitlement to an increased rating for the service 
connected residual of fragmentation wound of the left flank 
with scars, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service 
connected herniation of the right thigh, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This appeal arises from a May 1994 rating decision of the New 
Orleans, Louisiana Regional Office (RO) which denied the 
veteran's claims for ratings in excess of 10 percent for the 
service connected fragmentation wound of the left flank and 
for the service connected muscle herniation of the right 
thigh (sartorius) muscle.  Although the May 1994 rating 
decision listed the herniation issue as a left thigh 
disability, the veteran testified in September 1994 that the 
right thigh had been injured during service and this issue 
has thereafter been correctly listed as relating to the right 
thigh.  The case was remanded from the Board to the RO for 
additional development of the evidence and for due process 
reasons in December 1997.

Based on the veteran's testimony at a September 1994 personal 
hearing at the RO, a supplemental statement of the case was 
issued in February 1996 which denied the additional issues of 
service connection for left and right knee disabilities.  The 
denial of the claim for disability of the right knee was 
based on the determination that new and material evidence had 
not been submitted since the last prior final rating decision 
on this issue in December 1967.  It was determined in the 
Board's December 1997 remand that the February 1996 
supplemental statement of the case did not advise the veteran 
of his appellate rights with respect to the additional issues 
handled.  It was further determined that VA Form 646, 
received in May 1996, served as a timely submission relative 
to the January 1996 hearing officer's decision and the 
February 1996 supplemental statement of the case under 38 
C.F.R. § 20.301.  Although the December 1997 remand 
characterized the receipt of the VA Form 646 as the 
submission of a timely notice of disagreement, it may also be 
characterized as a substantive appeal under 38 C.F.R. 
§ 20.302(c).  In this way, these two additional service 
connection issues may be adjudicated as having been perfected 
on appeal.  

In addition, it was determined in the December 1997 Board 
remand that the veteran was pursuing the issues of service 
connection for right and left knee disabilities as being 
proximately due to or the result of the service connected 
right thigh disability.  In this way, the right knee claim 
was a new claim and it would be handled on a de novo basis as 
a secondary service connection claim.  Accordingly, the two 
service connection claims have been listed on the title page 
as secondary service connection claims.  This construction 
comports with the veteran's theory as to why service 
connection is warranted for these disorders.  

An additional issue of service connection for post-traumatic 
stress disorder (PTSD) was granted and a 10 percent 
evaluation was assigned as part of the February 1996 
supplemental statement of the case.  In April 1998, the 
veteran indicated in writing that he was accepting the award 
of a 10 percent evaluation for PTSD as a complete grant of 
the benefit sought.  Thus, this issue is not part of the 
current appeal.

The case was remanded from the Board to the RO in February 
2000 to afford the veteran a Travel Board hearing.  The 
veteran testified before the undersigned member of the Board 
at a May 2000 Travel Board hearing.  The veteran testified 
with regard to the additional issues of whether a rating in 
excess of 10 percent was warranted for the service connected 
right anterior thigh weakness and whether a rating in excess 
of 10 percent was warranted for the service connected left 
anterior thigh muscle weakness; however, as these issues have 
not been perfected on appeal, and as they are not 
inextricably intertwined with the issues currently on appeal, 
they are referred to the RO for appropriate consideration.

The issue of entitlement to a rating in excess of percent for 
the service connected residual of fragmentation wound of the 
left flank with scars is the subject of the remand section of 
this decision.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that a right knee disability is etiologically related to 
service connected disability.

2.  The veteran's claim of entitlement to service connection 
for a right knee disability as being proximately due to or 
the result of service connected disability is not plausible.

3.  The veteran has presented no competent evidence to show 
that a left knee disability is etiologically related to 
service connected disability.

4.  The veteran's claim of entitlement to service connection 
for a left knee disability as being proximately due to or the 
result of service connected disability is not plausible.

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained by the RO.

6.  The evidence demonstrates that there are no current 
complications or sequelae resulting from the service 
connected muscle herniation of the right thigh; the currently 
assigned 10 percent evaluation is the highest possible under 
the relevant diagnostic code. 






CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability as being proximately due to or the 
result of service connected disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disability as being proximately due to or the result of 
service connected disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected herniation of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code 
5326 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On the May 1964 entrance physical examination, the lower 
extremities were clinically evaluated as normal.  

In August 1966, the veteran complained of pain, reduced 
strength and edema of the right thigh.  The veteran reported 
that this was the result of an old injury sustained during 
mortar training in December 1965.  On examination, with 
quadriceps contraction, there was a large bulge of the upper 
anterior thigh that developed and disappeared when the muscle 
was relaxed.  There was no tenderness or trigger point.  The 
impression was an old traumatic muscle rupture with some 
recent increase in pain.  The veteran was referred for 
another opinion.

The referral notation shows that the veteran had injured his 
right leg in December 1965.  Since that time, when the leg 
was used he would have a painful "tiredness" in the right 
knee.  When flexing the quadriceps, a large mass would 
develop of the mid-anterior thigh that reduced with 
relaxation.  It was noted that this appeared to be a ruptured 
sartorius.  The examiner noted that there was no lack of 
strength.  Range of motion was good.  Repair was not 
indicated currently.  

A November 1966 casualty feeder report indicates that the 
veteran was injured in battle.  He received lacerations and 
abrasions of the back and left arm on a search and destroy 
mission.  The veteran was treated and returned to duty.  The 
type of casualty was assessed as being lightly wounded in 
action and the veteran was not evacuated.

On the June 1967 separation examination, the veteran's lower 
extremities were clinically evaluated as normal.  Medical 
history was checked for trick or locked knee.  The veteran 
reported that his right thigh had a muscle that was injured 
during mortar training which left a knot.  He also reported 
occasional pain of the right knee.  He wore a support but 
there was no history of an injury.  

On VA orthopedic and surgical examination in November 1967, 
the veteran gave a history of having sustained an injury to 
his right thigh and knee when he fell in a mortar hole during 
service.  He noticed immediate pain of the thigh.  Weakness 
of the knee followed.  There was ecchymosis and in a few days 
a large mass developed on the anterior aspect of the thigh.  
The mass appeared when the veteran contracted his quadriceps 
musculature.  The area was hard and slightly tender 
currently.  He also reported having occasional weakness and 
giving way of the right knee.  Later in 1966, the veteran 
received shrapnel wounds of the left hip.  A burning 
sensation was noted about this area at times.  

On examination, the veteran walked with a slight right leg 
limp.  He was able to walk on his toes and heels with no 
apparent weakness.  He squatted with some difficulty because 
of pulling and soreness of the right anterior thigh 
musculature.  There were six shrapnel scars measuring from 
one to one-half centimeters in circumference in the left 
flank area.  There were slightly tender but well healed.  The 
scars showed keloid formation.  On contraction of the right 
lower extremity there was a hard mass at the junction of the 
upper and middle thirds and anterior surface which was 
approximately the size of a tennis ball.  The mass relaxed 
when the veteran relaxed his musculature and would become 
tight when he contracted the quadriceps.  The right knee 
revealed no instability.  There was minimal quadriceps 
weakness with no fluid in the joint.  Flexion and extension 
were complete.  There was no atrophy.  X-rays of the left 
flank showed a line of minute metallic foreign bodies in the 
soft tissues near the lateral border.  The diagnoses were a 
partial tear of the quadriceps mechanism or sartorius muscle 
of the right thigh and shrapnel wounds of the left flank 
area.  

A March 1994 VA outpatient notation indicates that the 
veteran had tripped down steps and he complained of popping 
and catching of the left knee.  On examination, the plica 
were tender.  There was no instability of the left knee.  

Received in September 1994 were April through September 1979 
treatment records from Douglas Gamburg, M.D., which show that 
the veteran's medical history included sustaining an injury 
to the right thigh in service.  The veteran provided no 
history of knee pain or discomfort until approximately 8 
months before when he noted the onset of pain over the 
lateral joint line which occurred shortly after playing flag 
football.  X-rays showed bony overgrowth involving the 
lateral aspect of the proximal tibia at the site of insertion 
of the capsular ligament.  The impression was that clinical 
findings were consistent with a tear of the right lateral 
meniscus.  The bony overgrowth at the sit of insertion of the 
capsular ligament might indicate an old avulsion of the 
capsular ligament, perhaps at the time of the quadriceps 
injury.  He also had patellofemoral arthritis.  An arthrogram 
showed a complex tear involving the lateral meniscus of the 
right knee.  In June, a right meniscectomy was performed.  

On VA orthopedic examination in February 1995, the veteran 
reported that his condition had worsened in approximately 
1993 when the right knee gave when he was going down some 
stairs and he fell and injured his left knee and hip.  He 
subsequently had arthroscopic surgery on the left knee in 
July 1994.  On examination, the veteran walked with a slight 
limp and, when he turned while walking, he appeared to have 
slight instability to the left at one point.  There was no 
redness, swelling or increased temperature in the joint at 
that time.  There was no deformity.  There was a scar on the 
lateral aspect of the right knee that extended approximately 
3 inches above and below the knee.  There were 3 well healed 
small scars of the left knee secondary to the orthopedic 
surgery.  He also complained of some spasmodic pain of the 
thighs.  X-rays of the left and right knees revealed early 
minimal degenerative joint disease.  The diagnoses were 
status post injury to the right knee with subsequent surgery; 
status post injury to the left knee requiring arthroscopic 
surgery; and the appearance of some degree of instability of 
both knees by history and by observation.  

Received in April 1998 were VA outpatient treatment records, 
dating from March 1994 to March 1998, which include ongoing 
treatment for bilateral knee complaints.

An April 1998 statement from the National Personnel Records 
Center indicates that all available medical records for the 
veteran had been forwarded to the RO in November 1967.

On VA muscle examination in April 1998, when the veteran 
contracted the right thigh muscle, there was a contracted 
area that was approximately the size of a tennis ball.  The 
veteran was able to relax the area and he did not have to 
undergo any special form of relaxation to reduce the affected 
area.  Power of the right thigh was not impaired and the 
right leg was not influenced by this condition.  There was no 
tissue loss and there was no old penetrating injury to the 
thigh.  The diagnosis was a herniated muscle of the right 
anterior thigh with no complications or sequale.

On VA orthopedic examination in April 1998, the veteran 
reported constant right knee pain since it was injured in 
1970 with no significant improvement even after surgery.  He 
claimed that the left knee would give way when he would twist 
the knee.  Left knee pain was constant for the last 8 years 
and was localized to the medial infrapatellar aspect.  The 
veteran wore braces on both knees at work; otherwise, he was 
able to walk without the braces.  About 8 years before the 
veteran fell when his right knee gave way resulting in an 
injury to the left knee.  

On examination, the right knee was mildly swollen in the form 
of mild soft tissue suprapatellar swelling.  The knee was 
nontender with no inflammation or effusion.  Extension was to 
0 degrees and flexion was to 100 degrees at which point mild 
pain interfered with flexion.  The left knee was mildly 
swollen with suprapatellar soft tissue swelling.  There was 
no tenderness, inflammation or effusion.  Both of the knees 
were stable and the veteran's gait was normal.  The diagnoses 
were right lateral meniscus tear and left knee sprain.  The 
examiner opined that the veteran's right thigh disability had 
not contributed to the right and left knee disorders.  The 
examiner added that if the medical history provided by the 
veteran that he had sustained a right knee injury in service 
which qualified him for service connection status was 
correct, then the examiner would be of the opinion that the 
left knee injury was precipitated by the right knee injury.

The veteran testified in May 2000 that a residuals of 
fragmentation wound of the left flank with scars should be 
rated for more than just the scars; that he suffered from 
pain and weakness of the right thigh; that the left knee 
disability was the result of the weak right leg; and that no 
physician had expressed an opinion to him that there was a 
connection between the service connected thigh and the 
bilateral knee disabilities.


II.  Increased rating claim for herniation of right thigh

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, all current treatment records have been 
obtained and a VA rating examination has been conducted.  

The Court has held that when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service connection is in effect for herniation of the right 
thigh (sartorius) muscle, assigned a 10 percent evaluation 
since October 1967 under DC 5326 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under applicable criteria, a 10 percent evaluation is 
warranted for extensive muscle hernia without other injury to 
the muscle.  DC 5326.  Although the criteria for rating 
muscle injuries have changed since the initial filing of this 
claim, the rating criteria under DC 5326 pertaining to muscle 
herniation have not changed.  Moreover, as a 10 percent 
evaluation is the highest rating assignable under this DC, 
there is no basis under the VA schedule for an increased 
rating.  The Board notes that a separate compensable grant of 
service connection has been awarded for muscle injury to the 
right thigh, to include the sartorius muscle, under 
diagnostic code 5314.  Thus, the scope of inquiry for rating 
the current claim must be limited to the narrow issue of 
whether a higher evaluation is assignable under DC 5326 and 
the preponderance of the evidence, as discussed herein, is 
clearly against the veteran's claim.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
record shows that the veteran has not been hospitalized for 
herniation of the right thigh.  The veteran testified that he 
had lost some limited time from work due to multiple 
disabilities of the lower extremities; however, there is no 
evidence that the impairment resulting from herniation of the 
right thigh has resulted in excessive absenteeism from work.  
Rather, the VA examiner in April 1998 concluded that there 
were no complications or sequale present relative to the 
herniated muscle of the right thigh.  The Board therefore 
concludes that the impairment resulting from the service 
connected herniation is adequately compensated by the 10 
percent schedular evaluation currently assigned.  Thus, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


III.  Secondary service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Although it 
is the veteran's basic contention that right and left knee 
disabilities have resulted from the service connected right 
thigh disability, the Board also notes that it was determined 
in the case of Allen v. Brown, 7 Vet. App. 439 (1995), that 
service connection may be awarded for a disability under 38 
C.F.R. § 3.310 if an existing disability was aggravated by a 
service connected disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for right and 
left knee disabilities, there is no evidence of these 
disabilities in service or for many years thereafter.  
Although the veteran reported "tiredness" and pain of the 
right knee during service, a chronic right knee disability 
was not diagnosed during service.  In fact, the Court has 
held that pain alone, without a diagnosed or identifiable 
underlying condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, 
in this case, service connection for a right knee disability 
on a direct service incurrence basis was denied by rating 
decision in December 1967.  

The veteran is currently claiming that right and left knee 
disabilities, that were first manifest in the medical record 
many years after service, are etiologically related to 
service connected disability.  There is no competent medical 
evidence, however, that would establish a nexus between any 
of the veteran's service connected disabilities to include 
the right thigh and the manifestation of bilateral knee 
disabilities many years after service.  In fact, the VA 
examiner in April 1998 opined, following a complete review of 
the record and a current examination, that there was no cause 
and effect relationship between the service connected right 
thigh disability and bilateral knee disabilities.  There is 
no medical evidence or opinion of record to the contrary.  
The examiner further opined that he would find a nexus 
relationship between the right and left knees if the veteran 
had sustained a right knee injury in service; however, as 
discussed above, there is no such evidence.  Moreover, the 
veteran testified in May 2000 that no physician had ever 
indicated to him that there was a connection between the 
service connected right thigh disability and the left and 
right knee disorders.  

Finally, as pertinent to these issues, the Board is of the 
opinion that its discussion above is sufficient to inform the 
veteran of the elements necessary to complete his application 
for a secondary service connection claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The only evidence that would support the veteran's claim that 
he currently suffers from right and left knee disabilities 
resulting from service connected disability is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of presenting well grounded 
claims of service connection.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a right knee disability as being 
proximately due to or the result of service connected 
disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability as being 
proximately due to or the result of service connected 
disability is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected herniation of the right thigh is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected residuals of 
fragmentation wound of the left flank with scars.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this regard, the issue of whether separate ratings should be 
assigned for residuals of fragment wounds of the left flank 
and for scars has been raised by the veteran.  By rating 
decision in December 1967, a 10 percent evaluation was 
assigned for fragmentation wound of the left flank with scars 
under Diagnostic Code (DC) 7805 (scar rated by limitation of 
function of affected part).  The 10 percent evaluation 
remains in effect.    

It is also noted that the rating criteria pertaining to 
muscle injuries were revised, effective July 3, 1997.  See 
also Fischer v. West, 11 Vet. App. 121 (1998).  The Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Court, 
in this case, did not specifically address the issue as to 
what effective date to assign if the liberalizing change was 
the most favorable to the claimant.  However, the Court later 
addressed this matter in DeSousa v. Gober, 10 Vet. App. 461 
(1997).  As the Court noted, 38 U.S.C.A. § 5110(g) provides:  
"[W]here compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue."  The medical records show that 
the veteran received shrapnel wounds of the left flank in 
service.  With regard to the evaluation of residuals of 
fragmentation wound of the left flank with scars, consistent 
with the holdings in Esteban, Fischer and Karnas and the 
relevant DC's, the RO should consider whether separate 
ratings should be assigned for muscle injury and for scars. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's fragmentation 
wound of the left flank with scars under all of the 
applicable rating criteria to include diagnostic codes 
dealing with muscle injury.  Accordingly, VA muscle and scar 
examinations must be conducted to provide complete clinical 
findings in order to facilitate the evaluation of the 
veteran's disabilities.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
left flank disability with scars should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disability at issue in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder to include those from 
the Alexandria, Louisiana medical center 
from March 1998 to the present.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
development, the veteran should be 
afforded VA muscle and scar examinations.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The muscle examiner should ascertain the 
current severity of the service connected 
residuals of fragmentation wounds of the 
left flank.  All indicated special tests 
and studies should be accomplished.  The 
examination report must contain a 
complete listing of complaints, medical 
history and sufficient clinical 
information so that the Board may address 
each and every criterion to be considered 
under the old and new rating criteria for 
muscle injury.     

The scar examiner should determine the 
current severity of left flank scars.  
All indicated special tests and studies 
should be accomplished.  The examiner 
should indicate whether there is evidence 
of superficial, poorly nourished scars 
with repeated ulceration; superficial 
scars that are tender and painful on 
objective demonstration; or whether there 
is any evidence of limitation of 
functioning of the body part affected by 
the left flank scars.  Each of the above 
criteria must be addressed by the 
examiner.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Karnas, DeSousa, 
Massey, Esteban, and Fischer.  The RO 
should also specifically determine 
whether separate ratings should be 
assigned for left flank muscle injury and 
scars.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





